DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
National Stage Application
This application is a national stage application of international application no. PCT/US2018/036369 filed on June 7, 2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 62/516,561 filed June 7, 2017 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 6, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…the server is configured to execute a credentialing application upon successful procurement that generates the credential rights message”.  Claim 11 contains a similar recitation.  It would appear that the credential rights message is being used to procure a dispensed product from the off-line vending machine per paragraphs 0003 and 0041-0042 and from what Examiner is able to ascertain of the claimed invention the term “procurement” is only being used to describe the dispensing of a product from the vending machine.  Therefore it is unclear as to the temporal characteristics of the language as it would appear that the credential rights message that is being used to procure the product from the vending machine is being generated after procurement has already occurred based on the “upon successful procurement” 
Claim 10 recites “…the validation application of the off-line vending machine is configured to initiate and wirelessly send a dispensed confirmation message to the mobile device”.  The term “validation application” lacks antecedent basis.  Furthermore given that the language appears in a limitation directed towards the configuration of the server it is unclear how an application resident in the vending machine forms a structural limitation on the server.
Claims 12-14 are also rejected as being dependent upon claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patel (U.S. Patent Publication 2015/0170132, now U.S. Patent 9,659,296).
As per claim 10
Patel discloses a vending machine credentialing system set comprising: a vending machine constructed and arranged to dispense an offering, the vending machine including a processor for processing at least a credential rights message (0009 “In some implementations, a method of retrofitting an offline-payment operated machine to accept electronic payments is performed at a payment module (e.g., the adapter module 100, FIGS. 5 and 20) with one or more processors, memory, a short-range communication capability (e.g., a short-range communication technology/protocol such as BLE), and a first interface module configured to couple the payment module with a control unit of an offline-payment operated machine (e.g., the payment accepting unit 120, FIGS. 5 and 19) (sometimes also herein called "machine 120"), 0073 
Patel discloses a mobile device configured to wirelessly send an intent to purchase message associated with the offering (0072 “Authorization Request ("AuthRequest:): When a user enters the authorization zone 104, the mobile device 150 notifies the adapter module 100 and the adapter module 100 sends a secured authorization request (e.g., the encrypted authorization request) as a "message" (also referred to as a communication or transmissions) to the server 130 via the mobile device 150. Encryption may be performed by a security unit 755 (FIG. 20) with security 
Patel discloses a server configured to receive the intent to purchase message (0136), execute a vending payment application toward procurement of the offering (0137-0138), and generate the credential rights message wirelessly sent to the mobile device, wherein the mobile device is configured to send the credential rights message to the vending machine for dispensing of the offering (0073), wherein the vending machine is an off-line vending machine (0009), [[the server is configured to execute a credentialing application upon successful procurement that generates the credential rights message]], the validation application of the off-line vending machine is configured to initiate and wirelessly send a dispensed confirmation message to the mobile device (Figure 24D, 0162 “In some implementations, the transaction status information 1160 
As per claim 11
Patel discloses a vending machine credentialing system set comprising: a vending machine constructed and arranged to dispense an offering, the vending machine including a processor for processing at least a credential rights message (0009 “In some implementations, a method of retrofitting an offline-payment operated machine to accept electronic payments is performed at a payment module (e.g., the adapter module 100, FIGS. 5 and 20) with one or more processors, memory, a short-range communication capability (e.g., a short-range communication technology/protocol such as BLE), and a first interface module configured to couple the payment module with a control unit of an offline-payment operated machine (e.g., the payment accepting unit 120, FIGS. 5 and 19) (sometimes also herein called "machine 120"), 0073 “Authorization Grant Token ("AuthGrant"): This is a "message" (also referred to as a communication or transmissions) encrypted by the security unit 955 (FIG. 22) with security technology (e.g., encryption and decryption means) of the server 130 with the unique private key corresponding to the adapter module 100. The secured authorization grant (e.g., the encrypted authorization grant) is passed from the server 130 to the 
Patel discloses a mobile device configured to wirelessly send an intent to purchase message associated with the offering (0072 “Authorization Request ("AuthRequest:): When a user enters the authorization zone 104, the mobile device 150 notifies the adapter module 100 and the adapter module 100 sends a secured authorization request (e.g., the encrypted authorization request) as a "message" (also referred to as a communication or transmissions) to the server 130 via the mobile device 150. Encryption may be performed by a security unit 755 (FIG. 20) with security technology (e.g., encryption and decryption means) that may be associated with the processing unit 750 and/or the memory 760. Significantly, the AuthRequest is a request for authorization of funds, not a request for authorization of a transaction. The purpose of the funds is irrelevant to the server 130”, 0136 “The mobile device 150 receives the broadcasted packet of information, and the mobile device 150 sends (1004), via a long-
Patel discloses 97424US02 (U301230US2)Page 3 of 6a server configured to receive the intent to purchase message (0136), execute a vending payment application toward procurement of the offering (0137-0138), and generate the credential rights message wirelessly sent to the mobile device (0073 “Authorization Grant Token ("AuthGrant"): This is a "message" (also referred to as a communication or transmissions) encrypted by the security unit 955 (FIG. 22) with security technology (e.g., encryption and decryption means) of the server 130 with the unique private key corresponding to the adapter module 100. The secured authorization grant (e.g., the encrypted authorization grant) is passed from the server 130 to the adapter module 100 via the mobile device 150 in the form of a message”, 0156 “Subsequently, when mobile device 150 sends the authorization grant token 1140 to payment module 100 after detecting a trigger condition, the payment module 100 decrypts the authorization grant token 1140 using the secret key known only to server 130 and payment module 100 (which authenticates the message and the authorization grant), and then matches the hash value included in the decrypted authorization grant token 1140 to previously broadcast valid (unexpired) hash values (i.e., auth codes) to 
As per claim 14
Patel discloses  wherein the off-line vending machine is configured to transmit an advertisement indicative of the site address and the mobile device is configured to receive the advertisement (0125, 0134, 0136, 0157)
As per claim 15
Patel discloses a method of operating a vending machine credentialing system comprising: initiating an intent to purchase message based on an offering from an off-line vending machine (0072 “Authorization Request ("AuthRequest:): When a user enters the authorization zone 104, the mobile device 150 notifies the adapter module 100 and the adapter module 100 sends a secured authorization request (e.g., the encrypted authorization request) as a "message" (also referred to as a communication or transmissions) to the server 130 via the mobile device 150. Encryption may be performed by a security unit 755 (FIG. 20) with security technology (e.g., encryption and 
Patel discloses conducting a transaction relative to the intent to purchase message by a server (0136-0138)
Patel discloses sending a credential rights message from the server to a mobile device based on the transaction 0073 “Authorization Grant Token ("AuthGrant"): This is a "message" (also referred to as a communication or transmissions) encrypted by the security unit 955 (FIG. 22) with security technology (e.g., encryption and decryption means) of the server 130 with the unique private key corresponding to the adapter module 100. The secured authorization grant (e.g., the encrypted authorization grant) is passed from the server 130 to the adapter module 100 via the mobile device 150 in the form of a message”, 0156 “Subsequently, when mobile device 150 sends the 
Patel discloses  Docket No.:97424US02 (U301230US2)Page 4 of 6sending the credential rights message from the mobile device to the off-line vending machine (0073, 0156, 0174)
Patel discloses validating the credential rights message by the off-line vending machine (0073, 0156, 0174)
Patel discloses dispensing the offering by the off-line vending machine (0058-0059, 0164)
Patel discloses tracking inventory of the off-line vending machine by the server (Figure 24A, 0145 “inventory level(s) indicator”, Figure 24D element 1164, 0157, 0164 “In another example, the other information 1164 includes inventory information as to one or more products of the payment accepting unit 120”, Figure 25B operations 1252, 1254, 1256, 1258, 1260 and associated text at 0173-0177)
As per claim 17
Patel discloses sending a dispensed confirmation message from the off-line vending machine to the mobile device; and sending the dispensed confirmation 
As per claim 18
Patel discloses wherein the dispensed confirmation message includes a time of purchase (0158)
As per claim 19
Patel discloses wherein the dispensed confirmation message includes maintenance data (0164 “In some implementations, the other information 1164 includes other information related to the payment module 100 and/or the payment accepting unit 120 associated with the payment module 100. For example, the other information 1164 includes a verification request to the server 130 in order to implement new firmware”, see also 0167 and 0200)
As per claim 20
Patel discloses wherein communications between the mobile device and the off-line vending machine is Near-Field Communications (0067, 0191)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 12 is rejected as being unpatentable over Patel in view of Powell et al. (U.S. Patent 10,304,057, hereinafter referred to as Powell).
As per claim 12
Patel, while disclosing the limitations of claim 11, does not explicitly disclose wherein the intent to purchase message includes an offering address associated with the off-line vending machine.  Powell teaches wherein the intent to purchase message includes an offering address associated with the off-line vending machine (Figures 7 and 12, 13:13-14:31 describing the creation of the button map between physical buttons and electronic signals, 16:6-39 regarding the creation and managing of a master product table and 19:47-20:40 regarding the use of the map to dispense the selection made by the CMPA (“consumer mobile payment application” as defined at 5:49-53) by the machine.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method and system for presenting representations of payment accepting unit events of Patel with the vending equipment for remote selection of items via a mobile device of Powell for the purpose of increasing net margins from the industry standard 2.5% to upwards of 20% per year (23:60-62).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
As per claim 13
Patel, while disclosing the limitations of claim 11, does not explicitly disclose a bar code indicative of the site address, wherein the mobile device is constructed and arranged to scan the bar code.  However the use of bar codes for identifying and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES D NIGH/Senior Examiner, Art Unit 3685